

LEASE


THIS LEASE dated February 29, 2008 is between:


Orca Timber Products Ltd, a Company duly incorporated under the laws of the
Province of British Columbia under certificate number BC0611731, having a
registered and records office at


 ("Landlord")         


AND


ecoPHASER Energy Corp., a Company duly incorporated under the laws of Canada
under certificate number 688135-1, having a registered and records office at
2348 – 666 Burrard Street, Vancouver, BC


 ("Tenant")         
AND:


EcoTech Waste Management Systems (1991) Inc. a Company duly incorporated under
the laws of the Province of British Columbia having a registered and records
office at 2197 Champlain Drive, Abbotsford, BC


(“Indemnifier”)         

BACKGROUND


A.           The Landlord is the registered owner of a strata unit having the
civic address of #101 - 26633 Gloucester Way, Langley, British Columbia.


B.           The strata unit is comprised of a building together with an
interest in limited common property and the common property in proportion to the
unit entitlement of the strata lot (the “Premises”);


C.           The Landlord has agreed to lease to the Tenant the Premises on the
terms and conditions set out below.


AGREEMENTS


For good and valuable consideration, the receipt and sufficiency of which each
party acknowledges, the parties covenant and agree as follows:

 
 

--------------------------------------------------------------------------------

 


PART 1.
DEFINITIONS/SCHEDULES


1.1 
Defined Terms. In this Lease:



 
(a)
"Additional Rent" means all sums of money to be paid by the Tenant, whether to
the Landlord or otherwise, under this Lease except Basic Rent;



 
(b)
"Affiliate" of any of the parties to this Lease means any corporation which is
Controlled by or which Controls that party or any other corporation Controlled
by, or which Controls, that corporation, whether the Control be direct or
indirect;



 
(c)
"Architect" means the architect from time to time named by the Landlord;



 
(d)
"Basic Rent" means the basic rent set out in paragraph 4.2(a);



 
(e)
"Control" "Controls" and "Controlled" includes, without limitation:



 
(i)
the right to exercise a majority of the votes which may be cast at a general
meeting of a corporation,



 
(ii)
the right to elect or appoint, directly or indirectly, a majority of the
directors of a corporation or other persons who have the right to manage or
supervise the management of the affairs and business of the corporation, and



 
(iii)
any change in the general partners of a partnership, including the resignation
of a partner;



 
(f)
"Goods and Service Tax" or "G.S.T." means the tax presently levied under Part IX
of the Excise Tax Act of Canada or as may be amended or substituted from time to
time and includes any sales tax, multi-stage sales tax, value added tax,
consumption tax or any other tax, levy, duty or assessment levied in lieu
thereof or in addition thereto from time to time;



 
(g)
"Hazardous Substance" means any substance which, when released into the Premises
any part of them, or into the natural environment, is likely to cause, at any
time, material harm or degradation to the Premises or any part of them, or to
the natural environment or material risk to human health, and includes, without
limitation, any flammables, explosives, radioactive materials, asbestos,
polycholorinatedbiphenyls, chlorofluorocarbons, hydrochlorofluorocarbons, urea
formaldehyde foam insulation, radon gas, chemicals known to cause cancer or
other toxicity, pollutants, contaminants, hazardous wastes, toxic substances or
related materials, petroleum and petroleum products, or any substance declared
to be hazardous or toxic or a pollutant, dangerous good, deleterious substance,
effluent, hazardous waste or special waste, or words of similar meaning under
any laws now or enacted in the future, which affect or apply to the Premises,
the Landlord, the Tenant, or any of them;


 
 

--------------------------------------------------------------------------------

 


 
(h)
"HVAC Costs" means all costs of heating, ventilating, air conditioning and
humidity control of the Premises and includes, but is not limited to, cost of
fuel, water, electricity, operation of air distribution and cooling equipment,
cost of maintenance of facilities and systems related to heating, ventilating,
air conditioning, humidity control of the Premises, labour, materials,
non-capital repairs, maintenance, service and other such costs, and depreciation
(computed in accordance with generally accepted accounting principles in the
Province of British Columbia) of the capital cost of fixtures and equipment used
therefor which by their nature require periodic replacement or substantial
repair or replacement, reasonably attributable to the heating, ventilating or
air conditioning or humidity control of the Premises;



 
(i)
"Landlord" means the party described as such above and its successors and
assigns;



 
(j)
"Lease" means this Lease and all its Schedules, as amended from time to time;



 
(k)
"Leasehold Improvements" means all fixtures, trade fixtures, improvements,
installations, alterations and additions from time to time made, erected or
installed by, or on behalf of, the Tenant in or upon the Premises, including the
Tenant's Work, with the exception of furniture and equipment not of the nature
of fixtures, but includes all partitions however fixed (including floor to
ceiling moveable partitions) and includes all wall-to-wall carpeting with the
exception of carpeting laid over vinyl tile or other finished floor and affixed
so as to be readily removable without damage;



 
(l)
"Mortgage" means a mortgage or charge (including a deed of trust and mortgage
securing bonds and all other indentures supplemental to it) on or in respect of
the Premises or any part of them, and includes all renewals, modifications,
consolidations, replacements and extensions;



 
(m)
"Mortgagee" means the mortgagee or trustee for bondholders, as the case may be,
named in a Mortgage;



 
(n)
"Operating Costs" means the aggregate (without duplication) of all costs and
expenses incurred by the Landlord or on behalf of the Landlord for the
ownership, operation, maintenance, repair, replacement and management of the
Premises, whether contemplated at the time of execution of this Lease or
otherwise including, without limitation, all costs and expenses of:



 
(i)
all insurance which the Landlord is obligated to obtain, and any other insurance
the Landlord or its Mortgagee elects to obtain, in respect of any risk or
casualty, including public liability, property damage and loss of rental income
insurance,


 
 

--------------------------------------------------------------------------------

 


 
(ii)
cleaning, painting, janitorial services, including snow and ice removal, garbage
and waste collection and disposal,



 
(iii)
supervision and security systems,



 
(iv)
fees and other remuneration payable for operating, maintenance, engineering,
legal and accounting services, and other consulting and professional services,
and if those services are performed by individuals employed by the Landlord,
they will include remuneration of those individuals including fringe benefits,
unemployment insurance and pension plans,



 
(v)
supplies and the rental equipment used by the Landlord in maintenance and
operating services,



 
(vi)
depreciation or amortization (computed by the Landlord in accordance with
accounting principles generally accepted in British Columbia) of furnishings,
fixtures, equipment, machinery, facilities, systems and property which by their
nature require periodic or substantial repair or replacement, but excluding
structural repair or replacement,



 
(vii)
repairs and replacements to, and maintenance of, the Premises including, but not
limited to, the cost of gardening, landscaping and outdoor area maintenance and
equipment, maintenance and repair of the roof of the Premises and the surface of
the exterior walls of the Premises; but excluding structural repairs,



 
(viii)
GST on goods and services provided by or on behalf of the Landlord,



 
(ix)
costs otherwise attributable to capital account for improvements, machinery or
equipment which are intended to reduce Operating Costs,



 
(x)
all costs incurred in acquiring, installing, operating, maintaining, revising
repairing, restoring, renewing and replacing any energy conservation, fire
safety, sprinkler and life safety systems and equipment for the Premises, and
for effecting any improvements to the Premises made to comply with any changes
in insurance or legal requirements, including any applicable laws or regulations
governing, among other things, air pollution, air quality and environmental
control standards, and for investigating, testing, monitoring, controlling,
removing, disposing, enclosing, encapsulating or abating any Hazardous Substance
in, on, under or above the Premises or any part thereof which, in the Landlord's
opinion, or in the opinion of any regulating authority having jurisdiction, is
or may be harmful to or hazardous to any person or to the Premises or any part
thereof, and



 
(xi)
license, permit and inspection fees, but does not include debt service incurred
by the Landlord;


 
 

--------------------------------------------------------------------------------

 
 
 
(o)
"Permitted Business" means the permitted business described in paragraph 5.1;



 
(p)
"Prime Rate" means the highest annual rate of interest announced at the relevant
time by the Toronto-Dominion Bank as a reference rate in effect for determining
interest rates on Canadian dollar commercial loans made by it in Canada;



 
(q)
"Rent" means Basic Rent and Additional Rent;



 
(r)
"Security Deposit" means the deposit as defined in paragraph 4.6;



 
(s)
"Taxes" means all taxes, rates, duties, levies and assessments whatsoever,
whether municipal, parliamentary or otherwise, levied, imposed or assessed
against the Premises or any part of either of them or upon the Landlord in
respect of them or in respect of the use and occupation of them by any competent
authority, including, without limitation:



 
(i)
those levied, imposed or assessed for education, schools and local improvements,



 
(ii)
all costs and expenses (including legal and other professional fees) reasonably
incurred by the Landlord in good faith in contesting, resisting or appealing any
taxes, rates, duties, levies or assessments, and



 
(iii)
any and all taxes which may in future be levied in lieu of taxes as set out
above provided such taxes relate to the value of the Premises or any part of
either of them,



but excluding income or profit taxes on the income of the Landlord to the extent
those taxes are not levied in lieu of taxes, rates, duties, levies and
assessments against the Premises or any part of either of them or upon the
Landlord in respect of them;


 
(t)
"Tenant's Work" means the work to be performed by the Tenant in or upon the
Premises in accordance with the provisions of Schedule 2;



 
(u)
"Term" means the period of time set out in paragraph 3.2;



 
(v)
"Unavoidable Delay" means a delay in performance of an act or compliance with a
covenant caused by any event beyond the reasonable control of the party
obligated to perform or comply, except a delay caused by lack of funds or other
financial reason.



1.2 
Schedules.  The following Schedules form part of this Lease:



SCHEDULE 1 - Legal Description of the Property
SCHEDULE 2 - Tenant's and Landlord’s Work

 
 

--------------------------------------------------------------------------------

 


PART 2.
INTENT


2.1         Net Lease.  The Tenant will pay to the Landlord duly and punctually
all Rent without any deduction, abatement or set-off whatsoever, it being the
intention of the Landlord and the Tenant that this Lease is to be a completely
carefree net lease to the Landlord.  All expenses, costs, payments and outgoings
incurred in respect of, or relating to, the Premises whether or not referred to
in this Lease, and whether or not within the present contemplation of the
Landlord or the Tenant, will be borne by the Tenant so that Rent will be
absolutely net to the Landlord except as otherwise specifically provided in this
Lease.


PART 3.
PREMISES, TERM


3.1         Demise.  The Landlord leases the Premises to the Tenant for the
Term, and the Tenant leases the Premises from the Landlord, on and subject to
the covenants and agreements contained in this Lease.


3.2         Commencement of Term.  The Term of this Lease is for five years and
will commence on April 1, 2008.


3.3         Extension of Term.  If the Term commences on a day other than the
first day of a month, the Term will be extended by the period from the
commencement date of this Lease to and including the last day of the month in
which the commencement date occurs.


3.4         Early Possession.  The Tenant shall have possession of the Premises
for the purpose of completing the Tenant’s Work commencing March 1, 2008,
however, the Tenant acknowledges that the Landlord will retain possession of the
offices in the upstairs area until April 1, 2008.


PART 4.
BASIC RENT AND ADDITIONAL RENT


4.1         Covenant to Pay Rent.  The Tenant covenants to pay when due Rent and
all other costs and charges payable by it under this Lease.


4.2         Rent, including Basic Rent.


 
(a)
During the Term, the Tenant will pay to the Landlord, at the office of the
Landlord or at such other place in Canada as the Landlord designates from time
to time in writing, in lawful money of Canada and without deduction, set-off or
abatement, the aggregate of:



 
(i)
Basic Rent for the first three years of the Term of $7.50 per square foot per
year plus G.S.T. payable in equal consecutive monthly instalments of $5,028.75
each plus G.S.T. in advance on the first day of each calendar month;


 
 

--------------------------------------------------------------------------------

 


 
(ii)
Basic Rent for the last two years of the Term of $8.00 per square foot per year
plus G.S.T. payable in equal consecutive monthly instalments of $5,364.00 each
plus G.S.T. in advance on the first day of each calendar month;



(iii) 
Additional Rent as specified in paragraph 4.3;



 
(iv)
all G.S.T. assessed upon or as a direct result of the payment of Rent under this
Lease and such G.S.T. will not be considered to be Rent, but the Landlord will
have the same rights and remedies for non-payment of G.S.T. as it has for
non-payment of Rent.



 
(b)
All Rent will accrue from day to day, and if for any reason it is necessary to
calculate Rent for less than one year or one month, an appropriate adjustment
will be made pro rata on a daily basis to compute the Rent for that irregular
period.



4.3         Additional Rent


 
(a)
In each year the Tenant will pay, when due, to the Landlord (or to others, as
required), as Additional Rent:



(i) 
all Operating Costs as set out in paragraph 4.3(b)B;



(ii) 
the Taxes as set out in paragraph 4.3(b)A;



(iii)
the cost of all utilities, including without limitation, electricity, gas, other
fuel, water and telephone, as set out in paragraph 8.1,



 
(iv)
all HVAC Costs as set out in paragraph 4.3(b)C;



 
(v)
the costs of all utilities as provided in paragraph 4.3(b)D;



 
(vi)
all taxes and assessments against Leasehold Improvements, as set out in
paragraph 4.3(b)A; and



 
(vii)
all other sums of money required under this Lease to be paid to the Landlord by
the Tenant whether or not designated as Additional Rent other than Basic Rent.



 
(b)
In each year the Tenant will pay as Additional Rent, and discharge when they
become payable as set out in any invoice therefor whether delivered by the
Landlord or any other authority or supplier:



 
A.
all taxes, rates, duties and assessments and other charges that may be levied,
rated, charged or assessed against the Leasehold Improvements (including,
without limitation, trade fixtures) and furniture, equipment or facilities of
the Tenant on or comprising part of the Premises, and every tax and licence fee
in respect of every business or activity conducted on or from the Premises, or
in respect of their use or occupancy by the Tenant and every assignee,
subtenant, licensee or other person conducting business on or from the Premises,
whether they are charged by a municipal, provincial, federal, school or other
body;


 
 

--------------------------------------------------------------------------------

 


 
B.
all Operating Costs, whether invoiced by the Landlord to the Tenant or by any
person who, in accordance with the provisions of this Lease, supplies services
or goods relating to Operating Costs at the request or for the benefit of the
Tenant;



 
C.
all HVAC Costs, whether invoiced by the Landlord to the Tenant or by any person
who, in accordance with the provisions of this Lease, supplies services or goods
relating to the HVAC Costs, at the request or for the benefit of the Tenant; and



 
D.
all utilities and service charges related to the Premises, whether invoiced by
the Landlord to the Tenant or directly by any supplier, at the request or for
the benefit of the Tenant;



 
(c)
The Tenant will indemnify and save harmless the Landlord against payment for all
losses, costs, charges, expenses and other liabilities arising from all the
taxes, rates, duties, assessments, licence fees, Operating Costs, HVAC Costs and
utilities referred to in this paragraph 4.3(b) and all amounts which may in the
future be levied in lieu of them, and any losses, costs, charges and expenses
suffered by the Landlord may be recovered by the Landlord in the same manner as
Rent in arrears;



 
(d)
On request of the Landlord the Tenant will deliver promptly to the Landlord
receipts for payment of all amounts set out in paragraph 4.3(a) (unless invoiced
by and paid directly to the Landlord), which were payable up to 1 year prior to
the request, and will also deliver before the 21st day of January in each year
to the Landlord if requested, evidence satisfactory to the Landlord of payment
of all of them for the last preceding calendar year.



 
(e)
If the Landlord is not provided by the taxing authorities with a separate
allocation of the Taxes relating to the Premises, the Landlord will make the
allocation acting reasonably.  If there is a dispute as to the method or amount
of the allocation, the opinion of an independent professional real property tax
consultant appointed by the Landlord (whose fees will be borne equally by the
Landlord and the Tenant) verifying the Taxes for the period covered by the
certificate will be conclusive.  The Landlord will invoice the Tenant for the
Taxes payable by the Tenant in equal monthly instalments, in advance, based upon
an estimate of the Taxes for the next succeeding year.  Within 90 days after the
end of each year, the Landlord will make a final determination of the Taxes
attributable to the Premises for the relevant calendar year.  If the amount
determined exceeds the sum of the instalments paid by the Tenant for the year in
question, the Tenant will pay to the Landlord, as Additional Rent within 30 days
after the date of delivery of the statement by the Landlord the excess without
interest or, if the sum of the instalments paid by the Tenant during the
preceding year exceed the amounts calculated by the Landlord as due for that
year, the Landlord will credit the Tenant, without interest, with the amount
against the next ensuing payments of Taxes due by the Tenant and, if there are
no ensuing payments, the amount will be paid to the Tenant forthwith, without
interest.


 
 

--------------------------------------------------------------------------------

 


 
(f)
If any of the amounts referred to in paragraphs 4.3(a), 4.3(b) or 4.3(c) is not
paid at the time required under this Lease, it will be collectible as Additional
Rent with the next instalment of Rent falling due, but nothing in this Lease
suspends or delays the payment of any amount of money when it becomes payable,
or limits any other remedy of the Landlord.



 
(g)
The Tenant will pay to the Landlord G.S.T. as required under this Lease, and if
there is no specific provision relating to a payment of G.S.T., the following
applies:



 
(i)
G.S.T. will be paid either at the same time and in the same manner as monthly
payments of Rent are payable, or at the time the taxing authority in respect of
G.S.T. requires them to be paid by the Landlord or the Tenant, whichever is
earlier;



 
(ii)
if a specific assessment of G.S.T. is unknown for whatever reason or the
Landlord has not estimated a monthly payment of G.S.T., under paragraph
4.3(g)(iii) and any amount of G.S.T. is not paid in accordance with this Lease,
then the Tenant will pay the amount of G.S.T. to the Landlord within 5 business
days of receipt of notice from the Landlord specifying the amount of the G.S.T;



 
(iii)
the Landlord will, acting reasonably, estimate the amount of G.S.T. to be paid
in advance with monthly payments of Rent for the period to which the estimate
applies; and any necessary adjustment after the period in question will be made
in the same manner as Taxes.  All G.S.T. will be calculated and paid without
regard to any input tax credits, set-offs, exceptions, exemptions or deductions
to which the Landlord is or may be entitled.  All payments of G.S.T. will be
collectible as Additional Rent and the Landlord will have the same rights and
remedies for nonpayment of G.S.T. as it has for nonpayment of Rent.



 
(h)
The Landlord estimates that Additional Rent for the first year shall be the
amount of $3.35 per square foot.



4.4         Pre-authorized Payment Plan.  The Tenant, at the request of the
Landlord, will authorize the financial institution at which the Tenant maintains
an account to pay the Landlord and debit the account of the Tenant amounts equal
to the monthly payments for Basic Rent and Additional Rent, as estimated by the
Landlord, such payments to be made on the dates that they accrue due under this
Lease.  The Tenant will instruct the financial institution to transfer these
payments to the account designated by the Landlord from time to time and the
Tenant will pay all service charges incurred as a result of this pre-authorized
payment plan.


4.5         Dispute as to Costs.  If the Tenant disputes the amount of any
monies to be paid by the Tenant to the Landlord under this Lease, other than
Basic Rent, the certificate of an independent Chartered Accountant appointed by,
or acceptable to, the Landlord to determine the amount will be conclusive and
binding on the Landlord and Tenant.  The costs of obtaining that certificate
will be immediately due and payable by the Tenant if the amount of money payable
by the Tenant for the period, as established in the certificate, is not less
than 95% of the amount claimed by the Landlord.

 
 

--------------------------------------------------------------------------------

 


4.6         Security Deposit.  The Tenant will pay to the Landlord upon the
execution of this Lease, a Security Deposit in the amount of $12,918.86, which
will be held without interest, as security for the performance by the Tenant of
all the Tenant's agreements in this Lease.  If at any time during the Term the
Tenant is in default of this Lease, then the Landlord may, at its option, apply
all or any portion of the Security Deposit as may in the Landlord's reasonable
opinion be necessary to compensate it for the breach, including the Landlord's
legal fees and disbursements on a solicitor and own client basis.  If the Tenant
is not in default under this Lease at the expiry or earlier termination of the
Term, then the Security Deposit will be paid to the Tenant at that time.  If the
Landlord does apply all or any portion of the Security Deposit as compensation
for breach of this Lease, then the Tenant will upon written demand immediately
remit to the Landlord a sufficient amount to restore the Security Deposit to the
original sum deposited, plus any G.S.T. owing in connection with it.  The
Landlord may, at any time, return the Security Deposit to the Tenant rather than
apply it to rectify a breach of this Lease by the Tenant.


PART 5.
USE OF PREMISES


5.1         Permitted Business.  The Tenant will use the Premises solely for the
purpose of conducting the business of power station engineering, design, and
construction of prototypes and the Tenant will not use the Premises or permit
them to be used for any other purpose without the Landlord's prior written
consent.


5.2         Conduct of Business.  The Tenant will conduct its business in, and
use the whole of the Premises, continuously throughout the Term in an
up-to-date, first class and reputable manner, and, at the request of the
Landlord, the Tenant will immediately discontinue any business practice by the
Tenant whether through advertising, selling procedures or otherwise which, in
the opinion of the Landlord, may harm the business or reputation of the Landlord
or reflect unfavourably on the Premises, or which may confuse, mislead or
deceive the public.


5.3         Name of Business.  The Tenant will conduct the Permitted Business on
or from the Premises only under the name of ecoPHASER Energy Corp. and will not
change the advertised name of the Permitted Business without the prior written
consent of the Landlord.  The Tenant covenants that it has the exclusive right
to use the name set out above.


5.4         Operations by Tenant.


 
 (a)
Without limiting the generality of its other obligations under this Lease, the
Tenant will operate the Premises in a good, efficient and business-like manner
and will keep the Premises neat and clean.



 
(b)
In regard to the use and occupancy of the Premises, the Tenant will at its
expense:



 
(i)
keep the inside and outside of all glass in the doors and windows of the
Premises and all exterior surfaces of the Premises clean,


 
 

--------------------------------------------------------------------------------

 


 
(ii)
replace promptly any cracked or broken glass of the Premises with glass of like
grade and quality,



 
(iii)
maintain the Premises in a clean, orderly and sanitary condition and free of
insects, rodents, vermin and other pests,



 
(iv)
keep any garbage, trash, rubbish or other refuse in suitable containers within
the interior of the Premises until removed and remove garbage, trash, rubbish or
other refuse on a daily basis,



 
(v)
repaint, redecorate and renew the Premises and Leasehold Improvements at
reasonable intervals designated by the Landlord,



 
(vi)
keep all mechanical apparatus free of vibration and noise which may be
transmitted beyond the Premises,



 
(vii)
comply with all laws, ordinances, rules and regulations of governmental
authorities concerning or related to the Premises, including without limitation,
those dealing with the construction, repair, maintenance, operation,
environmental safety, use and occupancy of the Premises,



 
(viii)
light the display windows of the Premises and exterior signs and turn the same
off to the extent required by the Landlord,



 
(ix)
comply with all rules and regulations and policies established by the Landlord
from time to time which apply to the Premises,



 
(x)
comply with all reasonable requests and demands of the Landlord relating to
energy conservation in the Premises,



 
(xi)
refrain from use of any objectionable advertising medium such as, without
limitation, loudspeakers, public address systems, sound amplifiers, or
broadcasts which are in any manner audible or visible outside of the Premises,
and

 
 
(xii)
comply with all regional air care laws for normal acceptable emissions.



PART 6.
ZONING


6.1         Zoning.  The Tenant acknowledges that it has conducted its own
investigation of the zoning of the Premises and has satisfied itself that its
operations do not and will not contravene such zoning and the Tenant further
acknowledges that it has not relied upon any representation of the Landlord in
respect of the zoning of the Premises.

 
 

--------------------------------------------------------------------------------

 


PART 7.
REPAIR


7.1         Landlord's Repair.  The Landlord will, subject to the Tenant's
compliance with this Lease, receipt by the Landlord of insurance proceeds under
its various policies of insurance in respect of the Premises and the provisions
of paragraph 7.4, at all times during the Term, keep the foundations, roof,
exterior walls (excluding glass), structural sub-floors, bearing walls, columns,
beams and other structural elements of the Premises in a reasonable state of
repair, as a prudent owner of reasonably similar premises would do having regard
to the size, age and location of the Premises.  The Landlord also reserves the
right to undertake the items of Tenant's maintenance and repair described in
paragraph 7.2(a), in which case the Tenant will pay the cost of such maintenance
and repair as Additional Rent, immediately upon invoice by the Landlord.


7.2         Tenant's Repair.  The Tenant will at its cost, subject to paragraphs
7.1 and 7.4:


 
(a)
maintain, operate and repair the Premises to the standards of first class
premises and keep all portions of the Premises in good and substantial repair,
including all Leasehold Improvements and all furniture, equipment and other
facilities such as, without limitation, wiring, piping, lighting and plumbing
fixtures, operating equipment and the plumbing, sprinkler, heating ventilating,
air conditioning and humidity control systems located on, in, under, above or
which directly serve the Premises, the front of the Premises and all glass and
utilities in the Premises, but with the exception of other structural elements
of the Premises, which the Landlord is required to repair;



 
(b)
permit the Landlord upon reasonable notice or at any time during an emergency or
apparent emergency, to enter and examine the state of operation, maintenance and
repair, and the Landlord may give notice to the Tenant requiring that the Tenant
perform such maintenance or repair as the Landlord may find necessary from such
examination and the Tenant will immediately effect and pay the cost of such
maintenance and repair; and



 
(c)
if any part of the Premises becomes damaged or destroyed through the wilful act,
negligence, or omission of the Tenant or any of its officers, employees,
customers or other invitees, the Landlord reserves the right to conduct all
repairs or replacements and to require the Tenant to reimburse the Landlord for
the cost of repairs or replacement promptly upon demand.



7.3         Abatement of Rent.  If there is damage to the Premises, which
prevents use of or access to the Premises or the supply of services essential to
the Premises and if the damage is such that the Premises or a part of the
Premises is rendered not reasonably capable of use by the Tenant for the conduct
of its business for a period of time exceeding 10 consecutive days,


 
(a)
unless the damage was caused by the negligence of the Tenant or an assignee,
subtenant, concessionaire, licensee or an officer, employee, customer or other
invitee of any of them, the Basic Rent for the period beginning on the
occurrence of the damage until at least a substantial part of the Premises is
again reasonably capable of use and occupancy for the purpose aforesaid will
abate in the proportion that the area of the part of the Premises rendered not
reasonably capable of use by the Tenant for the conduct of its business bears to
the Rentable Area of the Premises, but not exceeding the amount of rental income
insurance proceeds received by the Landlord for the period; and


 
 

--------------------------------------------------------------------------------

 


 
(b)
unless this Lease is terminated under paragraph 7.4, the Landlord or the Tenant
or both, as the case may be (according to the nature of the damage and their
respective obligations to repair), will repair the damage with all reasonable
diligence, but any abatement of Basic Rent to which the Tenant is entitled under
this paragraph will not extend beyond the date by which, in the reasonable
opinion of the Landlord, the Tenant should have completed its repairs with
reasonable diligence.



7.4         Termination in Event of Damage.


 
(a)
The Landlord, by written notice to the Tenant given within 60 days of the
occurrence of damage to the Premises, may terminate this Lease:



 
(i)
if the Premises are damaged by any cause and in the reasonable opinion of the
Landlord either cannot be repaired or rebuilt with reasonable diligence within
180 days after the occurrence of the damage or the cost of repairing or
rebuilding it would exceed by more than $100,000 the proceeds of the Landlord's
insurance available for that purpose, or



 
(ii)
if the Premises are damaged by any cause and the damage is such that the
Premises or a substantial part of the Premises are rendered not reasonably
capable of use by the Tenant for the conduct of its business and in the
reasonable opinion of the Landlord cannot be repaired or rebuilt with reasonable
diligence by 6 months before the end of the Term.



 
(b)
The Tenant, by written notice to the Landlord given within 60 days of the
occurrence of the damage, may terminate this Lease if the Premises is damaged by
any cause and the damage is such that the Premises or a substantial part of the
Premises is rendered not reasonably capable of use by the Tenant for the conduct
of its business and in the reasonable opinion of the Landlord cannot be repaired
or rebuilt with reasonable diligence by 6 months before the end of the Term.



 
(c)
If this Lease is terminated under either (a) or (b) above, the Tenant will not
be bound to repair as provided in paragraph 7.2, and the Tenant will deliver up
possession of the Premises to the Landlord with reasonable speed but in any
event within 15 days after the giving of the notice of termination, and all Rent
will be apportioned and paid to the date on which possession is delivered up,
subject to any abatement to which the Tenant may be entitled under paragraph
7.3, but otherwise the Tenant will repair the damage with all reasonable
diligence and, without limiting the foregoing, the Tenant will restore or
reconstruct all Tenant's Work.


 
 

--------------------------------------------------------------------------------

 


7.5         Certificate of Architect.  If the Premises are damaged and there is
a dispute as to the length of time required to repair or rebuild the Premises or
restore any part of the Premises, or as to the cost of repairing or rebuild the
Premises, or as to whether the Premises or a substantial part of the Premises
are rendered not reasonably capable of use by the Tenant for the conduct of its
business or have once again become capable of such use, the dispute will be
settled, at the cost of the Tenant, by the Architect and his certificate will be
conclusive.


7.6         Diligence and Quality.  All repairs to be done by or the Tenant will
be commenced as soon as reasonably practicable and completed diligently and in a
good and workmanlike manner.


7.7         Landlord's Approval.


 
(a)
Before commencing any repairs, replacements, maintenance, alteration, decoration
or improvements set out above, or elsewhere referred to in this Lease, which are
reasonably estimated by the Tenant to cost in excess of $5,000 the Tenant will
obtain the Landlord's written approval and will, if reasonably required by the
Landlord to do so, submit plans and specifications therefor or, if requested by
the Landlord, permit the Landlord to effect the repair, replacement,
maintenance, alteration, decoration or improvement, at the Tenant's cost.



 
(b)
The Tenant will not in any event make any alterations to the structure of any
portion of the Premises or to exterior walls the Premises without the prior
written consent of the Landlord.



 
(c)
The Tenant will supply the Landlord with copies of all plans prepared for the
Tenant for any work done to the Premises.



 
(d)
To the extent the repairs to be made by the Tenant are covered by the Tenant's
insurance placed under paragraph 10.2, the release of those funds will be
governed by the provisions of paragraph 10.4.



7.8         Landlord's Right to do Tenant's Repair.  If the Tenant refuses or
neglects to repair, maintain, restore or replace properly as required under this
Part and to the reasonable satisfaction of the Landlord, the Landlord may make
such repairs, restoration or replacements without liability to the Tenant
(including for the Landlord's negligence and the negligence of other parties for
whom the Landlord is responsible in law) for any loss or damage that may accrue
to the Tenant's merchandise, Leasehold Improvements, or other property or to the
Tenant's business by reason thereof, and upon completion thereof, the Tenant
will pay the Landlord's actual reasonable costs in the circumstances plus 15% of
such costs, for making such repairs, restoration or replacements immediately
upon presentation of an invoice for such costs.


PART 8.
UTILITIES AND SERVICES - PREMISES


8.1         Limitation of Liability.  The Landlord will not be liable to the
Tenant in damages or otherwise for an interruption or failure in the supply of
utilities or services to the Premises but the Landlord will, at the Tenant's
cost, cooperate with the Tenant to secure the re-supply of an interrupted or
failed utility or service.

 
 

--------------------------------------------------------------------------------

 


8.2         Tenant not to Overload Utility and Service Facilities.  The Tenant
will not install equipment that will exceed or overload the capacity of utility
or service facilities and if, in the opinion of the Landlord, equipment
installed by the Tenant requires additional facilities, they will be installed
at the Tenant's expense in accordance with plans and specifications approved by
the Landlord prior to installation.  The Landlord reserves the right to install
such additional equipment at the Tenant's expense, which will not exceed 15% of
the cost of the additional equipment.


PART 9.
SUBORDINATION, ATTORNMENT AND STATUS STATEMENT BY TENANT


9.1         Subordination and Attornment.


 
(a)
This Lease is subordinate to every Mortgage and the Tenant will subordinate this
Lease to every Mortgage that comes into being after the date of this Lease and
execute promptly and in registrable form a document in confirmation of the
subordination if requested by the Landlord, in which the Tenant also will agree
with the Mortgagee that if the Mortgagee becomes a mortgagee in possession or
takes action to realize the security of the Mortgage the Tenant will attorn to
the Mortgagee as a tenant upon all the terms of this Lease, but only if the
Mortgagee agrees in writing to accept the attornment and permit the Tenant, if
not in default, to continue in occupation of the Premises until this Lease is
terminated by the passage of time or by action taken because of a default of the
Tenant.



 
(b)
The Tenant appoints the Landlord its agent or attorney (at the Landlord's
option) to execute the documents referred to in (a) above as agent or attorney
of the Tenant and if, following 10 days' notice to do so, the Tenant fails to
execute any of them, the Landlord may terminate this Lease.



9.2         Status Statement.  At any time and from time to time within 10 days
after a written request by the Landlord, the Tenant will execute, acknowledge
and deliver to the Landlord or an assignee, Mortgagee, proposed purchaser or
other person as the Landlord designates, a certificate in a form and content
reasonably requested by the Landlord to include, without limitation, statements
that:


 
(a)
this Lease is unmodified and in force in accordance with its terms (or if there
have been modifications, that this Lease is in force as modified, and
identifying the modifications, or if this Lease is not in force, that it is not)
and that the Tenant is in possession of the Premises;



 
(b)
the commencement date and expiry date of this Lease;



 
(c)
the date to which Rent has been paid with particulars of any prepayment of Rent;



 
(d)
whether or not there is an existing default by the Tenant in the payment of Rent
or any other sum of money under this Lease, and whether or not there is any
other existing default by any party under this Lease concerning which a notice
of default has been given, and if there is any, specifying its nature and
extent; and


 
 

--------------------------------------------------------------------------------

 


 
(e)
whether or not there are any set-offs, defences or counterclaims against the
enforcement of the obligations of the Tenant under this Lease.



PART 10.
INSURANCE AND INDEMNITY


10.1       Landlord's Insurance.  The Landlord will take out and keep in force:


 
(a)
all risks, property insurance on the Premises and comprehensive boiler and
machinery insurance on the equipment contained in the Premises and owned by the
Landlord (excluding any property required to be insured by the Tenant), which
insurance will be endorsed to cover the gross rental value of the Premises, all
in such reasonable amounts and with reasonable deductibles as determined by the
Landlord, having regard to the size, age and location of the Premises;



 
(b)
commercial general liability insurance concerning the Landlord's ownership and
use of the Premises in such amounts and with such deductibles as the Landlord
determines, having regard to the size, age and location of the Premises; and



 
(c)
such other form or forms of insurance as the Landlord or the Mortgagee
reasonably considers advisable.



The cost of insurance obtained under paragraph 10.1 will be included in
Operating Costs.  In spite of any contribution by the Tenant to the cost of the
Landlord's insurance and the Landlord's covenants under paragraph 10.1, the
Tenant is not relieved of any liability arising from or contributed to by its
acts, fault, negligence or omissions and no insurable interest is conferred on
the Tenant under any policies of insurance carried by the Landlord nor does the
Tenant have a right to receive any proceeds thereunder.


10.2       Tenant's Insurance.  The Tenant, at its expense, will maintain,
throughout the Term and any period when it is in possession of all or any
portion of the Premises, the insurance ("Insurance") described in this paragraph
10.2.  The Tenant will cause each insurance policy to be (i) primary,
non-contributing with, and not excess of, any other insurance available to the
Landlord or the Mortgagee, (ii) contain a prohibition against cancellation or
material change that reduces or restricts the Insurance (except on 30 days'
prior written notice to the Landlord), (iii) in those instances in which the
Landlord and the Mortgagee are insureds, contain a waiver in respect of the
interests of the Landlord and the Mortgagee of any provision in any such
insurance policies concerning any breach or violation of any warranties,
representations or conditions in such policies, and (iv) be in a form and with
insurers satisfactory to the Landlord and the Mortgagee.  The Insurance is as
follows:


 
(a)
all risks (including flood and earthquake) property insurance on the Tenant's
insurable property including, without limitation, merchandise, furniture,
fixtures and Leasehold Improvements, to the full replacement value thereof, on a
stated amount coinsurance basis, with a deductible as may be approved by the
Landlord;


 
 

--------------------------------------------------------------------------------

 


 
(b)
broad comprehensive boiler and machinery insurance on all objects owned or
operated by the Tenant or others on behalf of the Tenant in the Premises with
deductibles not exceeding $1,000;



 
(c)
business interruption insurance providing coverage for 12 months loss of
insurable gross earnings or profits including coverage not in excess of 2 weeks
while access to the Premises is prohibited by order of governmental authority as
a direct result of damage to neighbouring premises by a peril insured against;



 
(d)
commercial general liability insurance concerning the Premises and the business
conducted by the Tenant and any other persons in or from the Premises with
inclusive limits of $3,000,000.00 per occurrence. This insurance will include,
without limitation, owners' protective, products, completed operations,
intentional acts to protect persons or property, personal injury, contingent
employers' liability, and occurrence property damage.  It will name the Landlord
and the Mortgagee as additional insureds and will contain cross liability and
severability of interests provisions;



 
(e)
Tenant's legal liability insurance for the actual cash value of the Premises,
including loss of use;



 
(f)
non-owned automobile insurance, including contractual liability (S.E.F. No. 96)
and, on an owner's form, covering all licensed vehicles operated by or on behalf
of the Tenant, each with inclusive limits of not less than $1,000,000; and



 
(g)
any other form of insurance and with whatever higher limits that the Landlord or
the Mortgagee reasonably requires from time to time.



10.3       Waiver of Subrogation, Cross-Liability, Co-Insurance.  Any policy of
insurance under paragraph 10.2(a), (b) and (c) will:


 
(a)
name the Landlord as a loss payee and contain a waiver of subrogation against
the Landlord and its employees and agents or the Mortgagee, whether the loss or
damage is caused by the fault, default, act, omission or negligence of the
Landlord or those for whom the Landlord is in law responsible;



 
(b)
except concerning the Tenant's stock-in-trade, and furniture, incorporate the
standard mortgage clause of the Mortgagee;



 
(c)
cover all property owned by the Tenant or for which the Tenant is legally
liable, located within the Premises, including, without limitation, the Tenant's
Work and the Leasehold Improvements, in an amount not less than the full
replacement cost thereof, including by-laws extension, which will be reviewed at
least annually by the Tenant and will be subject to the approval of the
Landlord.


 
 

--------------------------------------------------------------------------------

 


10.4       Proceeds of Tenant's Insurance.  The proceeds of Insurance under
paragraph 10.2 will be and are assigned and made payable to the Landlord. To the
extent that they pertain to damage or destruction to the property of the
Landlord, they will be released to the Tenant (if the Tenant is not in default
of this Lease) upon the Tenant's written request, in progress payments, at
stages determined by the Architect, upon receipt by the Landlord of a
certificate from the Architect stating that repairs to each stage of the
Premises have been satisfactorily completed, free of liens, by the Tenant, but
if the Tenant defaults in making such repairs and if the Landlord, at the
Landlord's option, performs such repairs, the proceeds may, without limiting the
Landlord's rights under this Lease be applied by the Landlord to the costs
thereof, plus a further 15% of such costs, representing the Landlord's
overhead.  If this Lease is terminated in accordance with the provisions of
paragraph 7.4, the Tenant will be entitled solely to those proceeds of insurance
which represent the value of its stock-in-trade or other items it is entitled to
remove at the expiration of the Term, and not to the extent of the value of
Leasehold Improvements.


10.5       No Alienation of Proceeds.  Except as provided in this Lease, the
Tenant will not assign or otherwise alienate any proceeds of insurance.


10.6       Landlord's Right to Insure for Tenant.  If the Tenant fails to take
out or keep in force any such Insurance, the Landlord will on not less than 48
hours' written notice to the Tenant have the right, but not the obligation, to
do so and to pay the premium therefor and in such event the Tenant will repay to
the Landlord the amount so paid by the Landlord as Additional Rent, payable on
the first day of the next month following the payment by the Landlord, but if
the Tenant cures that failure the Landlord will secure cancellation of the
insurance taken out by the Landlord at the Tenant's cost.


10.7       Limitation of Liability.  The Landlord will not be liable to the
Tenant in respect of any loss, injury or damage to the Tenant or any other
person for any loss, injury or damage arising from or out of any occurrence in,
upon, at or relating to the Premises or any part thereof or any loss or damage
to property (including loss of use thereof) of the Tenant or any other person
located in the Premises, howsoever caused and whether or not any injury, loss,
or damage results from any fault, default, negligence, act or omission of the
Landlord, or its agents, servants, employees or any other person for whom the
Landlord is in law responsible.  Without limiting the generality of the
foregoing, the Landlord is not liable for death, injury, loss or damage of or to
persons or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water, rain or snow or leaks from any part of the Premises or from
the pipes, appliances or plumbing works or from the roof, street or sub-surface
or from any other place or by dampness or by any other cause of any kind.  The
intent of this paragraph is that the Tenant and any persons having business with
the Tenant is to look solely to the Tenant's insurers to satisfy any claims
which may arise on account of injury, loss or damage to the Tenant or any other
person or to the property of the Tenant or of any other person, irrespective of
the cause.


10.8       Indemnification of Landlord.  The Tenant will indemnify the Landlord
and save it harmless from and against all claims, actions, damages, liabilities,
costs and expenses in connection with loss of life, personal injury or damage to
property arising from any occurrence on the Premises, or the occupancy or use of
the Premises, or occasioned wholly or in part by an act or omission of the
Tenant, its officers, employees, agents, customers, contractors or other
invitees, licensees or concessionaires or by anyone permitted by the Tenant to
be on the Premises.

 
 

--------------------------------------------------------------------------------

 


10.9       Tenant's Contractor's Insurance.  The Tenant will require any
contractor performing work on the Premises to carry and maintain, at no expense
to the Landlord, comprehensive general liability insurance and other insurance
in amounts and on terms reasonably determined by the Landlord and provide the
Landlord with satisfactory proof of that insurance from time to time.
 
10.10     Acts Conflict With or Increase Insurance.


 
(a)
The Tenant will not do, or omit to do, anything, or keep, use, sell or offer for
sale on or from the Premises anything that may contravene any of the Landlord's
policies of insurance relating to any part of the Premises, or which will
prevent the Landlord from procuring policies of insurance with companies
acceptable to the Landlord.  The Tenant will pay all increases in premiums for
any insurance carried by the Landlord insuring any part of the Premises,
resulting from the type of merchandise sold on or from the Premises, or anything
done or omitted to be done on the Premises, whether or not the Landlord has
consented to them.  In determining whether increased premiums result from any of
those causes, a schedule issued by the organization making the insurance rate on
the Premises showing the various components of the rate will be conclusive
evidence of the several items and charges which make up the insurance rates
relating to the Premises.



 
(b)
If the use or occupancy of the Premises causes an increase of premium for any of
the policies insuring the Premises above the rate applicable for the least
hazardous type of use or occupancy legally permitted in the Premises, the Tenant
will pay the amount of the increase.  Bills for the increases and additional
payments may be rendered by the Landlord to the Tenant when the Landlord elects,
and will be payable by the Tenant when rendered.



 
(c)
The Tenant will not do or permit to be done, or omit to do or permit another
person to omit to be done, any act which may render void or voidable, or which
may conflict with, the requirements of any policy or policies of insurance
relative to the Premises, including any regulations of fire insurance
underwriters applicable to such policy or policies.



10.11    Cancellation of Insurance.  If any insurance policy on the Premises or
any part of it is cancelled, or threatened by the insurer to be cancelled, or
the coverage is reduced or threatened to be reduced by the insurer, because of
the use or occupation of the Premises, and if the Tenant fails to remedy the
condition giving rise to cancellation, threatened cancellation, reduction or
threatened reduction of coverage within 48 hours after notice from the Landlord,
the Landlord may either:


 
(a)
re-enter the Premises and Part 15 will apply;



 
(b)
enter the Premises and remedy that condition, and the Tenant will pay to the
Landlord the cost of doing so on demand as Additional Rent, and the Landlord
will not be liable for damage or injury caused to property of the Tenant or
others located on the Premises as a result of the entry or remedy; or



 
(c)
terminate this Lease.


 
 

--------------------------------------------------------------------------------

 


10.12     Tenant's Property at its Risk.  All property of the Tenant kept or
stored in the Premises is at the risk of the Tenant.


10.13     Survival.  The provisions of paragraph 10.8 will survive the
expiration or sooner termination of the Term.


PART 11.
ASSIGNMENT AND SUBLETTING


11.1       Landlord's Consent.  The Tenant will not assign, mortgage, charge or
encumber this Lease, in whole or in part, nor sublease all or any part of the
Premises or permit them to be used or occupied by any other person (collectively
"Transfer"), without the prior written consent of the Landlord, which consent
may be unreasonably withheld or delayed.  If at any time it becomes unlawful for
the Landlord to unreasonably withhold or delay consent to a Transfer, then the
provisions of paragraph 11.2 will apply.  Any Transfer made in violation of this
Part 11 will be void.


11.2       Standards for Consent.  Without limiting the other instances in which
it may be reasonable for the Landlord to withhold its consent to a Transfer, and
without derogating from the Landlord's right to terminate this Lease, as
provided in paragraph 11.6, it will be fair and reasonable for the Landlord to
withhold its consent or impose conditions to its consent in any of the following
instances:


 
(a)
if the Landlord determines that the financial condition of the proposed
assignee, subtenant or occupant (collectively "Transferee") or any indemnifier
of a Transferee is or may become insufficient to support all of the financial
and other obligations of the Tenant under this Lease;



 
(b)
if the use to which the Premises will be put by the proposed Transferee is
inconsistent with the terms of this Lease or will materially or adversely affect
any legitimate interest of the Landlord;



 
(c)
if the business reputation or character of the proposed Transferee or any of its
affiliates is not reasonably acceptable to the Landlord;



 
(d)
if, at the time of the proposed Transfer,



 
(i)
the Tenant is in default (or would be in default with the giving of notice by
the Landlord and the expiration of any applicable cure period) under this Lease,
and



 
(ii)
the Landlord has not received assurances acceptable to the Landlord, in its sole
discretion, that any past due amounts owing from the Tenant to the Landlord will
be paid and any other defaults on the part of the Tenant will be cured prior to
the effectiveness of the proposed Transfer;



 
(e)
if the Transfer will result in a division of the Premises;


 
 

--------------------------------------------------------------------------------

 


 
(f)
if the Transfer is not approved by any Mortgagee having the right to approve
such Transfer; or



 
(g)
if the Tenant has not received a bona fide, written offer to take an assignment
or a sublease or has not supplied a copy of such offer to the Landlord at the
time of requesting consent to a Transfer.



11.3       Terms and Conditions of Transfer.  The following terms and conditions
apply in respect of any Transfer:


 
(a)
the Landlord's consent to a Transfer, if granted, will not constitute a waiver
of the requirement for the Tenant to obtain the Landlord's prior written consent
to any subsequent Transfer;



 
(b)
the Landlord may impose additional conditions on any Transfer which the Landlord
considers advisable, which may include further restrictions on the use of the
Premises or any part, the inclusion in this Lease of any provisions of the
Landlord's then standard form lease, the rescission of any special rights
granted to the Tenant under this Lease such as, without limitation, options to
renew or extend the Term, rights of first refusal to lease and restrictive
covenants;



 
(c)
if the Landlord consents to a proposed Transfer, the Landlord will have the
right to approve the form of the Transfer;



 
(d)
in spite of any Transfer, the Tenant will remain fully liable for and will not
be released from the performance of each and every one of the obligations of the
Tenant under this Lease for the balance of the Term and any renewal term,
whether exercised by the Tenant or the Transferee. Without limitation, the
foregoing applies whether or not the Transferee is in default of this Lease and
whether or not this Lease is assigned by a trustee in bankruptcy of the
Transferee. The Tenant is not relieved of liability for any breach of this
Lease, whether occurring before or after the Transfer; and



 
(e)
any Transfer will provide that the Transferee has the rights and is subject to
the obligations, of the Tenant under this Lease, except as it may be amended by
the terms of the consent.



11.4       Documentation for Transfer.  The Tenant will promptly execute and the
Tenant will cause the Transferee to promptly execute such agreements and
documents as are necessary, in the opinion of the Landlord, to complete the
Transfer.  No assignment will be made other than to a Transferee which
undertakes to perform and observe the obligations of the Tenant under this Lease
by entering into an assumption agreement directly with the Landlord.  The Tenant
will pay to the Landlord its reasonable expenses arising out of the request for
consent to a Transfer and for the change in possession of the Premises,
including, but not limited to, legal and other professional fees and costs
incurred in connection with the negotiation, review, processing and completion
of the Transfer.

 
 

--------------------------------------------------------------------------------

 


11.5       Excess Consideration on Transfer.  If the Tenant completes a Transfer
which requires the Transferee to pay rent or other consideration, in any other
form, to the Tenant in excess of the Rent payable by the Tenant under this
Lease, the Tenant will, upon any such excess payments being received, pay to the
Landlord 50% of those excess payments. In calculating the amount of excess
payments by the Transferee to the Tenant, an appropriate adjustment will be made
to account for any financial inducements and expenses paid by the Tenant to or
for the benefit of the Transferee, at any time, with the intent that the
Tenant's true costs of installing the Transferee are deducted before assessing
the Landlord's 50% entitlement to any excess payments.  The Tenant will
immediately upon demand make available its books and records so as to enable the
Landlord to verify the receipt or the amount of such consideration.


11.6       Assignment by Operation of Law.  The prohibition against Transfer
without the consent required by this Part 11 will be construed to include a
prohibition against any Transfer by operation of law.


11.7       Acceptance of Rent.  If this Lease, or any part of it, is assigned,
or if all or part of the Premises is sublet or occupied by any party other than
the Tenant, in any case without the consent of the Landlord, the Landlord may
collect Rent from the assignee, subtenant or occupant, and apply the net amount
collected to the Rent reserved in this Lease, but the assignment, sublease,
occupancy or collection will not be considered a waiver of this covenant, or the
acceptance of the assignee, subtenant or occupant as Tenant.


11.8       No Advertising.  The Tenant will not advertise the whole or any part
of the Premises for lease nor permit any agent or broker to do so, unless the
prior written approval of the Landlord has been received.


11.9       Corporate Ownership.


 
(a)
If after the date of execution of this Lease shares either of the Tenant or of
an Affiliate of the Tenant which Controls the Tenant are transferred or disposed
of by operation of law or otherwise, or issued or redeemed, so as to result in a
change in the Control of the Tenant from the person or persons holding Control
on the date of execution of this Lease or if other steps are taken to accomplish
a change of Control, the Tenant will promptly notify the Landlord in writing of
the change, which will be considered to be an assignment of this Lease to which
this Part 11 applies; and whether or not the Tenant notifies the Landlord, the
Landlord may terminate this Lease within 60 days after the Landlord becomes
aware of the change unless the Landlord previously had consented to the
change.  Any subsequent of change of Control will similarly be subject to the
prior written consent of the Landlord.  The Tenant will make available to the
Landlord or its lawful representative all corporate books and records of the
Tenant and of any Affiliate of the Tenant for inspection at all reasonable
times, to ascertain to the extent possible whether there has been a change in
Control.



(b) 
Paragraph 11.9(a) will not apply to the Tenant if:



 
(i)
the Tenant is a public corporation whose shares are listed for sale on a
recognized stock exchange in Canada, or



 
(ii)
the Tenant is a private corporation which is Controlled by a public corporation
as defined in paragraph (i),


 
 

--------------------------------------------------------------------------------

 
 
so long as in each of the foregoing provisions there continues to be a
continuity of management policies and practices of the Tenant, in spite of any
such change in Control.
 
11.10     Time to Complete Transfer.  If the Landlord consents to a Transfer,
the Tenant will have a period of 60 days thereafter to complete the Transfer,
and failing which, the Landlord's consent, at the Landlord's option, will be
null and void.


11.11     Remedy of the Tenant.  The Landlord will have no liability in
connection with any claims of any kind by the Tenant or others as a result of
the Landlord's withholding or delay of consent to any Transfer and the Tenant's
(or any other person's) only remedy in respect of the Landlord's withholding or
delay of consent will be to bring an application for a declaration that such
transaction should be allowed.


11.12     Assignment by Landlord.  If the Landlord sells or otherwise transfers
an interest in the Premises or in this Lease, in whole or in part, to the extent
that the purchaser or other party is responsible for compliance with the
obligations of the Landlord under this Lease, the Landlord without further
written agreement will be released from all of its obligations in this Lease.


PART 12.
WASTE AND GOVERNMENTAL REGULATIONS


12.1       Waste or Nuisance.  The Tenant covenants to conduct their activities
in a lawful manner.


12.2       Governmental and Insurance Underwriters' Regulations.


 
(a)
The Tenant, at the Tenant's cost, will comply with the applicable requirements
of all municipal, provincial, federal and other governmental authorities now in
force or which may hereafter be in force, including without limitation, all laws
and regulations pertaining to the use, possession, control, removal, disposal
and abatement of Hazardous Substances and all other laws and regulations
pertaining to the Tenant's occupancy or use of the Premises and will observe in
any occupancy and use of the Premises all municipal by-laws and provincial and
federal statutes and regulations now in force or which may hereafter be in
force, and will comply with all regulations made by fire insurance
underwriters.  The provisions of this paragraph 12.2(a) will survive the
expiration or earlier termination of this Lease.



 
(b)
The Landlord may enter the Premises at any time or times, with as little
interference to the conduct of the Tenant's business as is reasonably possible,
to enable the Landlord to comply with any municipal by-law or provincial statute
now or in the future applicable to the Premises whether or not the application
of the by-law or statute to the Premises results from an act or omission of the
Landlord or any other person.



 
(c)
If the Tenant has knowledge, or has reasonable cause to believe that any
Hazardous Substance has come to be located on, under or about the Premises, the
Tenant will, upon discovery of the presence or suspected presence of any
Hazardous Substance, give written notice of that condition to the
Landlord.  Failure to provide written notice will be a default, permitting the
Landlord to terminate this Lease immediately.


 
 

--------------------------------------------------------------------------------

 


 
(d)
If the Landlord, in its sole discretion, believes that the Premises or the
environment have become contaminated with any Hazardous Substance, the Landlord,
in addition to its other rights under this Lease, may enter upon the Premises
and obtain samples from the Premises and under the Premises, for the purpose of
analyzing the same to determine whether and to what extent the Premises or the
environment have become so contaminated.  To the extent that contamination is
found and that such contamination was caused by the Tenant, the Tenant will
reimburse the Landlord for the costs of such inspection, sampling and analysis.



 
(e)
Without limiting the above, the Tenant will indemnify and save harmless the
Landlord from and against any and all claims, losses, liabilities, damages,
costs and expenses, including without limitation, legal fees and costs on a
solicitor and own client basis, arising out of or in any way connected with the
use, manufacture, storage, or disposal of Hazardous Substances by the Tenant,
its agents or contractors, on, under or about the Premises including, without
limitation, the cost of any required or necessary repair, cleanup or
detoxification and the preparation of any closure or other required plans in
connection with this Lease.  The indemnity obligations of the Tenant under this
paragraph will survive any termination of this Lease.



PART 13.
ACCEPTANCE OF PREMISES


13.1       Acceptance of Premises.  The Tenant will notify the Landlord of any
defects in the Premises that prevent or diminish their use, within 20 days after
the date when the Tenant is given occupancy by the Landlord, and failing the
giving of notice the Tenant will be considered for all purposes to have accepted
the Premises in their then existing condition and the Landlord will not have any
further obligation to the Tenant for defects or faults other than:


 
(a)
latent defects in the Premises which cannot be discovered on a reasonable
examination, and



 
(b)
faults in structural elements relating to the Premises not caused by the
Tenant's act or negligence.



If a dispute occurs as to whether or not a defect or fault exists, the decision
of the Architect will be final and binding upon both parties.


13.2       No Representation.  The Tenant acknowledges that there is no promise,
representation, warranty, or undertaking by, or binding upon, the Landlord
concerning the zoning of or title to the Premises or concerning the condition or
layout of, or the alterations, remodelling, decoration or installation of
improvements, equipment or fixtures in the Premises, except as expressly
contained in this Lease and the taking of occupancy, subject always to the
provisions of paragraph 13.1, is conclusive evidence as against the Tenant that
any representations by the Landlord have been satisfied.

 
 

--------------------------------------------------------------------------------

 


PART 14.
LEASEHOLD IMPROVEMENTS


14.1       Installation and Changes by Tenant.


 
(a)
All Leasehold Improvements including, without limitation, trade fixtures
installed by, or on behalf of, the Tenant will be of first class quality.  The
Tenant will not make or cause to be made any Leasehold Improvement, change,
decoration, addition or improvement or cut or drill into, nail or otherwise
attach, secure or install any trade fixture, exterior sign, floor covering,
interior or exterior lighting, or mechanical or electrical system or fixture, or
plumbing fixture, shade or awning to any part of the Premises or to the exterior
of the Premises or hang from or affix anything to the ceiling, without first
obtaining the Landlord's written approval.  The Tenant will not create or cause
to be created any mortgage, security interest or other encumbrance in respect of
the Leasehold Improvements (including trade fixtures), furniture or furnishings,
or inventory of the Tenant except with the prior written consent of the
Landlord.



 
(b)
The Tenant will present to the Landlord plans and specifications for the
Tenant's Work and all other work from time to time at the time approval is
sought and the work will be done by contractors or other workers or tradesmen
approved by the Landlord and in good and workmanlike manner with first class
materials.



 
(c)
The Tenant will not make or permit to be made any changes, alterations,
substitutions, replacements or improvements affecting the structure of the
Premises or the exterior appearance of the Premises or the operation of the
mechanical systems including, without limitation, the heating, ventilation, air
conditioning, humidity control, plumbing, electrical, or mechanical equipment in
or connected with the Premises without obtaining the prior written consent of
the Landlord.



 
(d)
The Tenant will pay, on demand, as Additional Rent, all the Landlord's costs and
expenses in connection with any installations and changes by the Tenant,
including, without limitation, the costs of supervising and inspecting the work
and the cost of examining the Tenant's drawings and specifications, together
with a sum of 15% of such costs, representing the Landlord's overhead.



14.2       Removal of Installations and Restoration by Tenant.


 
(a)
All Leasehold Improvements when installed become the property of the Landlord,
without compensation to the Tenant, but the Landlord will have no responsibility
for the repair, replacement, operation, maintenance or insurance of the
Leasehold Improvements, which will remain the responsibility of the Tenant.



 
(b)
No Leasehold Improvements (including, without limitation, trade fixtures) or
furniture or equipment will be removed from the Premises before the end of the
Term without the prior consent in writing from the Landlord.  Upon termination
of this Lease the Leasehold Improvements will remain the property of the
Landlord unless required by the Landlord to be removed by the Tenant.


 
 

--------------------------------------------------------------------------------

 


 
(c)
At the end of the Term the Tenant will, at its expense, remove the Leasehold
Improvements to the extent requested by the Landlord and all furniture,
furnishings and equipment and make good any damage caused to the Premises by
such installation or removal and restore the Premises to a condition of good and
substantial repair, as required in paragraph 7.2.  Every installation, removal
or restoration by the Tenant of furnishings, equipment, furniture and, if
applicable, Leasehold Improvements, will be done at the sole expense of the
Tenant.



 
(d)
If the Tenant does not remove any Leasehold Improvements, or its furnishings,
furniture or equipment as required by the Landlord, the Landlord may, without
liability on its part, and not as a bailee, without notice to the Tenant, enter
the Premises and remove such items at the Tenant's expense, plus an
administration charge of 15% of such amount, which will be paid by the Tenant to
the Landlord as Additional Rent, on demand, and such items may, without notice
to the Tenant or to any other person and without obligation to account for them,
be sold, destroyed, disposed of or used by the Landlord as it determines.



 
(e)
If the Tenant removes, or commences, attempts or threatens to remove any of the
equipment, furniture, furnishings, stock-in-trade, chattels or inventory
belonging to the Tenant in the Premises, or any Leasehold Improvements, without
the Landlord's consent, the Tenant hereby consents (without limiting any other
rights of the Landlord) to the Landlord obtaining an injunction in a court of
competent jurisdiction to restrain the Tenant from removing any of the items
referred to from the Premises, and the Tenant will pay to the Landlord all fees
(including without limitation, all professional fees and all legal fees on a
solicitor and own client basis) and expenses incurred by or on behalf of the
Landlord concerning obtaining such an injunction.



 
(f)
The Tenant's obligations under this paragraph 14.2 will survive the expiration
or earlier termination of this Lease.



14.3       Title on Abandonment.  Without limiting any other rights of the
Landlord under this Part 14, should the Tenant abandon the Premises or should
this Lease be terminated before the proper expiration of the Term of this Lease
due to a default on the part of the Tenant then, as of the moment of default by
the Tenant, all furnishings and furniture of the Tenant (whether or not attached
in any manner to the Premises) will become and be considered to be the property
of the Landlord without indemnity to the Tenant and as additional liquidated
damages in respect of such default but without prejudice to any other right or
remedy of the Landlord.


14.4       Not to Overload Floors.  The Tenant will not bring on the Premises
anything that by reason of its weight, size or use, in the reasonable opinion of
the Architect, might damage the Premises and will not overload the floors of the
Premises.  If overloading occurs the Tenant will forthwith repair any damage or
pay to the Landlord the cost of repairing the damage and will also pay for any
consequential damages arising from the overloading.

 
 

--------------------------------------------------------------------------------

 


14.5       Tenant to Discharge All Liens.  The Tenant will promptly pay all its
contractors, subcontractors and materialmen and do all things necessary to
ensure that no lien is claimed against the Premises or any part thereof and
should a claim of lien be filed, the Tenant will cause it to be discharged or
vacated at the Tenant's expense within 7 days after it is brought to the
attention of the Tenant or provide adequate security for it to the extent
approved by the Landlord. The Landlord may, but it is not obligated to discharge
the lien by paying the amount claimed to be due into court, or by any other
means available to the Landlord, and the amount paid, plus all costs, including
without limitation, professional and solicitors fees (on a solicitor and own
client basis) incurred by or on behalf of the Landlord concerning the lien, plus
any damages suffered by the Landlord as a result of the filing of the lien, will
be forthwith paid, on demand, by the Tenant as Additional Rent.  The Tenant will
allow and keep posted on the Premises any notice which the Landlord may wish to
post under the provisions of the Builders' Lien Act or any legislation in
amendment or substitution thereof.


14.6       Signs, Awnings and Canopies.


 
(a)
The Tenant will not place or permit to be placed or maintained on the roof or on
any exterior or interior door, wall or window of the Premises or elsewhere on
the Premises any sign, awning, canopy, decoration, lettering, advertising matter
or other thing of any kind and will not place or maintain any decoration,
lettering or advertising matter on the glass of any window or door of the
Premises without first obtaining the Landlord's written consent.



 
(b)
The Landlord will have the right to prescribe the size, materials, colours,
design features, pattern, appearance, location, illumination and any other
specifications of any sign.



 
(c)
The Tenant will comply, at its expense, with all requirements of authorities
having jurisdiction regarding permits, licences and other consents for any signs
installed.



 
(d)
Following approval by the Landlord, any exterior sign erected by the Tenant will
be illuminated in the manner and at the times required by the Landlord.  All
costs, including, without limitation, electrical costs pertaining to the sign,
will be paid, when due, as Additional Rent.



 
(e)
At the expiration or earlier termination of this Lease, the Tenant will remove,
at its expense, any sign installed by it, repairing any damage caused
thereby.  Any part of the sign will, at the Landlord's option, be considered to
be a Leasehold Improvement.



 
(f)
The Tenant will indemnify and save the Landlord harmless from any claims, loss
or damage arising directly or indirectly from the Tenant's signage.


 
 

--------------------------------------------------------------------------------

 


PART 15.
DEFAULT OF TENANT


15.1       Tenant's Default.  If the Tenant fails to pay any Rent when due,
whether or not demanded by the Landlord, or if the Tenant fails to observe or
perform any of its other obligations under this Lease, and the Tenant has not
within 7 days after notice from the Landlord specifying the default, cured the
default or if that should reasonably require a longer period if the Tenant has
not commenced to cure and diligently pursues the curing of the default, or if
the Tenant or an agent of the Tenant falsifies a report required to be furnished
to the Landlord under this Lease, or if re-entry is permitted under other terms
of this Lease, or the Landlord has reasonable cause to believe the Tenant
intends to cease operating or to vacate the Premises, the Landlord in addition
to any other right or remedy may:


 
(a)
re-enter and remove all persons and property from the Premises and the property
may be removed and stored in a public warehouse or elsewhere at the cost of, and
for the account of, the Tenant, all without service of notice or resort to legal
process and without the Landlord being guilty of trespass or becoming liable for
loss or damage occasioned by any of those actions;



 
(b)
terminate this Lease and all of the Tenant's rights under it; and



 
(c)
apply part or all of the Security Deposit to rectify, in whole or in part, any
financial default of the Tenant.



15.2       Bankruptcy or Insolvency of Tenant.


(a)           If:


 
(i)
any of the goods and chattels of the Tenant on the Premises at any time during
the Term are seized or taken in execution or attachment by a creditor of the
Tenant or the Tenant receives a notice from one or more of its secured creditors
that the creditor(s) intend to realize on security located at or upon the
Premises,



 
(ii)
the Tenant makes an assignment for the benefit of creditors or any arrangement
or compromise, or a bulk sale from the Premises other than a bulk sale to an
assignee or sublessee under an assignment or sublease which under Part 11 was
consented to,



 
(iii)
a receiver-manager is appointed to control the conduct of the business of the
Tenant on or from the Premises,



 
(iv)
the Tenant becomes bankrupt or insolvent or takes the benefit of an Act now or
hereafter in force for bankrupt or insolvent debtors or files any proposal or a
notice of intention to file a proposal,



 
(v)
proceedings are instituted by the Tenant or any other person for an order for
the winding-up of the Tenant, or other termination of the corporate existence of
the Tenant,



 
(vi)
the Premises, without the written consent of the Landlord, become and remain
vacant for a period of 10 days except as necessitated for the completion of
repairs or are used by any persons other than those entitled to use them under
the terms of this Lease,


 
 

--------------------------------------------------------------------------------

 


 
(vii)
the Tenant, without the written consent of the Landlord, abandons or attempts to
abandon the Premises or sells or disposes of its goods or chattels or removes
any of them from the Premises so that there would not, in the event of
abandonment, sale or disposal, be sufficient goods on the Premises subject to
distress to satisfy all Rent due or accruing due hereunder, or



 
(viii)
this Lease or any of the Tenant's assets on the Premises are taken under a writ
of execution, charge, debenture or other security instrument,



then the Landlord may re-enter and take possession of the Premises as though the
Tenant or any other occupant of the Premises was holding over after the
expiration of the Term and this Lease may, at its option be immediately
terminated by notice left upon the Premises.


 
(b)
The Tenant will immediately notify the Landlord if it receives from any of its
secured creditors a notice under the Bankruptcy and Insolvency Act, or any
legislation in amendment or substitution therefor, advising the Tenant that the
secured creditor intends to realize upon its security located on the Premises.



 
(c)
Unless the Landlord expressly consents thereto, which the Landlord is not
obliged to do, the Tenant will not exercise any right to repudiate this Lease
under the terms of a proposal filed under the Bankruptcy and Insolvency Act, or
any legislation in amendment or substitution therefor.



15.3       Landlord may Perform Tenant's Obligations.  If the Tenant fails to
perform an obligation of the Tenant under this Lease the Landlord may perform
the obligation and for that purpose may enter on the Premises without notice and
do anything in respect of the Premises that the Landlord considers necessary to
cure the default.  The Tenant will pay as Additional Rent all costs and expenses
incurred by or on behalf of the Landlord plus 15% for overhead upon presentation
of a bill, or the Landlord may set-off such costs and expenses against the
Security Deposit, or both.  The Landlord will not be liable to the Tenant for
loss or damage resulting from such action by the Landlord, including loss or
damage resulting from the negligence of the Landlord or another person for whose
negligence the Landlord is responsible in law.


15.4       Right to Relet.


 
(a)
If the Landlord re-enters, as provided in this Lease, it may at its option,
without terminating the Tenant's rights under this Lease, make alterations and
repairs considered by the Landlord necessary to facilitate a reletting, and
relet the Premises or any part thereof as agent of the Tenant for such period of
time and at such rent and upon such other terms and conditions as the Landlord
in its discretion considers advisable.



 
(b)
Upon each reletting all rent and other monies received by the Landlord from the
reletting will be applied, first to the payment of indebtedness other than Rent
due hereunder from the Tenant to the Landlord, secondly to the payment of costs
and expenses of the reletting including brokerage fees and legal fees and costs
of the alterations and repairs, and third to the payment of Rent due and unpaid
under this Lease.  The residue, if any, will be held by the Landlord and applied
in payment of future rent as it becomes due and payable.


 
 

--------------------------------------------------------------------------------

 


 
(c)
If the rent received from the reletting during a month is less than the Rent to
be paid during that month by the Tenant, the Tenant will pay the deficiency to
the Landlord.  The deficiency will be calculated and paid monthly.



15.5       Re-entry Without Termination.  No re-entry by the Landlord will be
construed as an election on its part to terminate this Lease unless a written
notice of that intention is given to the Tenant.  Despite a reletting without
termination, the Landlord may elect at any time to terminate this Lease for a
previous breach.


15.6       Damages.  If the Landlord terminates this Lease for any breach, then,
in addition to other remedies, it may recover from the Tenant all damages it
incurs by reason of the breach including, without limitation, the cost of
recovering the Premises, professional and other legal fees (on a solicitor and
own client basis), the unamortized portion of any allowance, concession or
inducement paid by the Landlord under the terms of the tenancy (on the basis of
an assumed rate of depreciation on a straight line basis to zero over the Term)
and the worth at the time of termination of the excess, if any, of (i) the
amount of rent and charges equivalent to Rent reserved in this Lease for the
remainder of the Term over (ii) the then reasonable rental value of the Premises
for the remainder of the Term, calculated on a present value basis, all of which
amounts will be immediately due and payable by the Tenant to the Landlord.  In
determining the Rent which would be payable by the Tenant after default, the
Basic Rent component of the annual Rent for each year of the unexpired Term will
be considered to be the average Basic Rent paid or payable by the Tenant from
the beginning of the Term to the time of default, or during the preceding 3 full
calendar years, whichever period is shorter.


15.7       Acceleration of Rent.  If any of the events referred to in
paragraph 15.1 or paragraph 15.2 occur then, in addition to all other rights
available to the Landlord, including the rights referred to in this
paragraph 15.7, the full amount of the current month's Basic Rent and Taxes, and
all other payments required to be made monthly by the Tenant, and the next
ensuing 3 months' Basic Rent and Additional Rent will immediately become due and
payable as accelerated rent, and the Landlord may recover the accelerated rent
in the same manner as Rent in arrears, including immediately distraining for it
together with all other arrears then unpaid.


15.8       Expenses for Remedying Breach.  If the Landlord brings any proceeding
against the Tenant arising from an alleged breach of an obligation of the Tenant
in this Lease and it is established that the Tenant is in breach of that
obligation, the Tenant will pay to the Landlord all costs and expenses incurred
by the Landlord in those proceedings including, without limitation, legal fees,
on a solicitor and own client basis.


15.9       Interest on Overdue Monies.  All overdue monies payable to the
Landlord by the Tenant on any account whatever will bear interest at the Prime
Rate plus 6% per annum from the due date until paid in full.

 
 

--------------------------------------------------------------------------------

 


15.10     No Exemption from Distress.  None of the property of the Tenant on the
Premises is exempt from levy by distress for Rent in arrears, and a claim being
made for exemption by the Tenant or on distress being made by the Landlord, this
paragraph 15.10 may be pleaded as an estoppel against the Tenant in any
proceedings brought to test the right to levy upon property claimed to be
exempt.


15.11     New Lease.  If this Lease is either terminated or repudiated in the
process of insolvency or bankruptcy proceedings, with or without the consent of
the Landlord, and whether or not a Transfer of Lease has occurred, the Landlord
may, within 3 months after that event, require the Tenant, or its Trustee in
Bankruptcy, receiver or other successor, to enter into a lease with the Landlord
for the Premises for the remainder of the Term on the same terms and conditions
as contained in this Lease.


PART 16.
REMEDIES OF LANDLORD AND WAIVER


16.1       Remedies Cumulative.  No exercise of a specific right or remedy by
the Landlord or by the Tenant precludes it from, or prejudices it in, exercising
another right or pursuing another remedy or maintaining an action to which it
may otherwise be entitled either at law or in equity.


16.2       No Waiver.  The remedy by the Landlord or the Tenant of a breach of
an obligation in this Lease will not be considered to be a waiver of a
subsequent breach of that obligation or another obligation.  The subsequent
acceptance of Rent by the Landlord will not be a waiver of a preceding breach by
the Tenant of an obligation in this Lease, regardless of the Landlord's
knowledge of the preceding breach at the time of acceptance of the Rent.  No
obligation in this Lease will be considered to have been waived by the Landlord
or by the Tenant unless the waiver is in writing signed by the Landlord or by
the Tenant, as the case may be.


16.3       Injunctive Relief.  If the Tenant breaches or threatens to breach any
of the terms of this Lease, the Landlord will have the right to injunctive
relief, as if no other remedies were provided for in this Lease.


16.4       Effect of Tenant Default on Renewals.  If the Tenant defaults under
this Lease prior to the date fixed as the commencement of any renewal or
extension of this Lease, whether by renewal or extension option contained in
this Lease or in a separate agreement, the Landlord may cancel such option or
agreement for renewal or extension of this Lease, upon written notice to the
Tenant.


PART 17.
ACCESS BY LANDLORD


17.1       Right of Entry.


 
(a)
The Landlord and its agents may enter the Premises at all reasonable times to
examine them and to show them to a prospective purchaser, tenant or mortgagee.

 
 
 

--------------------------------------------------------------------------------

 

 
(b)
The Landlord may make alterations, additions and adjustments to and changes of
location of the pipes, conduits, wiring, ducts and other installations of any
kind in the Premises where necessary in the opinion of the Landlord, but the
Landlord will take commercially reasonable steps to minimize any disruption of
the Tenant's business.  The Landlord may take all material required on to the
Premises without constituting an eviction of the Tenant in whole or in part. The
Rent reserved will not abate while the alterations, additions or changes of
location are being made by reason of loss or interruption of the business of the
Tenant, or otherwise, and the Landlord will not be liable for damage to property
of the Tenant or of others located on the Premises as a result of any entry
including damage caused by the negligence of the Landlord or another person for
whose negligence the Landlord is responsible in law.



 
(c)
During the 6 months prior to the expiration of the Term the Landlord may place
upon the Premises a notice "For Rent" and at any time, the Landlord may place
upon the Premises a notice "For Sale", which the Tenant will permit to remain
without interference.



 
(d)
If after reasonable notice to the Tenant (except in the case of an emergency
when no prior notice is required), the Tenant is not present to open and permit
entry into the Premises when the Landlord requires entry, the Landlord or its
agents may enter by a master key or may forcibly enter without rendering the
Landlord or its agents liable for any damage or trespass and without affecting
this Lease.  Nothing in this paragraph 17.1 imposes on the Landlord an
obligation, responsibility or liability for the care, maintenance or repair of
the Premises or any part thereof except as specifically provided in this
Lease.  The Landlord will have the right at all times to enter on the Premises
in order to install, construct, operate, maintain, repair and replace any
utilities and services, but the Landlord in doing so will exercise such right in
a manner which is commercially reasonable to minimize the extent of interference
with the use and enjoyment of the Premises.



17.2       Excavation.    If an excavation is made upon any lands adjacent to
the Premises, or is authorized to be made, the Tenant will give to the person
making the excavation permission to enter the Premises for the purpose of doing
work required by the Landlord, without claim for damages or indemnification
against the Landlord or abatement or diminution of Rent.


PART 18.
RULES AND REGULATIONS


18.1       Landlord May Make.  The Landlord from time to time may establish,
modify and enforce reasonable rules and regulations regarding the use and
occupancy of the Premises.


PART 19.
LANDLORD'S COVENANTS AND OBLIGATIONS


19.1       Taxes.  Subject to payment to it by the Tenant, in accordance with
Part 4, the Landlord will pay all real property taxes (including local
improvement rates) that may be assessed by a lawful authority against the
Premises.


19.2       Quiet Enjoyment.  Subject to the observance and performance by the
Tenant of all of its obligations under this Lease, the Tenant may use and
possess the Premises, in accordance with the provisions of this Lease, for the
Term, without interference by the Landlord, or any other party claiming by,
through or under the Landlord, except as otherwise provided in this Lease.

 
 

--------------------------------------------------------------------------------

 
 
PART 20.
OVERHOLDING


20.1       No Tacit Renewal.  If the Tenant remains in possession of the
Premises after the end of the Term and without the execution and delivery of a
new lease or written renewal or extension of this Lease, there is no tacit or
other renewal of this Lease, and the Tenant will be considered to be occupying
the Premises as a Tenant from month to month at a monthly rental payable in
advance on the first day of each month equal to the sum of:


 
(a)
twice the monthly instalment of Basic Rent payable for the last month of the
Term, and



 
(b)
1/6th of the amount of Additional Rent payable by the Tenant for the year
immediately preceding the last year of this Lease,



and otherwise upon the terms and conditions set out in this Lease, so far as
applicable.


PART 21.
OPTION TO RENEW


21.1       Option to Renew.  Provided that:


 
(a)
the Tenant pays the Rent and all other monies payable by it under this Lease and
performs and has consistently performed all of its obligations under this Lease
punctually and in accordance with this Lease and is otherwise not in default of
any of its obligations to the Landlord, and



 
(b)
the original Tenant has not assigned this Lease or sublet or permitted a change
in occupancy or other Transfer of the Premises, and



 
(c)
there has been no change in Control of the Tenant,



then the Tenant will have the option of renewing this Lease by notice in writing
given to the Landlord not later than 6 months nor earlier than 8 months prior to
the expiry of the Term for an additional two term of five years on the same
terms and conditions set out in this Lease, except that:


 
(i)
any renewal of this Lease will be limited to five years each and will be limited
to two in number, and there will be no further renewals,

 
 
 

--------------------------------------------------------------------------------

 


 
(ii)
the Basic Rent to be paid during each renewal term will be the fair market rent
at the time of the exercise of the option for space of comparable size, quality
and location to that of the Premises, as determined by agreement between the
Landlord and the Tenant, with or without the assistance of mediation, or if they
fail to agree within 3 months prior to the expiration of the existing Term, then
the Basic Rent will be determined by a single arbitrator appointed under the
Commercial Arbitration Act, as such legislation may be amended or substituted
from time to time, whose decision will be final and binding upon the Landlord
and the Tenant.  The cost of the arbitration will be borne by the Landlord and
the Tenant equally.  In any event the Basic Rent for any renewal term will not
be less than the Basic Rent applicable during the most recent year, and

 
 
(iii)
concerning any renewal term, the Landlord will have no obligation to pay or
provide to the Tenant any allowance, concession or inducement of any nature, or
provide any free rent or discounted rent of any nature, or provide any fixturing
period, or do or perform any work in the Premises.



21.2       Renewal Documentation.


 
(a)
The Landlord may, at its option, and at the Tenant's expense, require that the
Tenant enter into an agreement prepared by the Landlord to give effect to the
renewal term or execute a new lease for the renewal term on the Landlord's then
standard form lease currently in use at such time.



 
(b)
During the period, if any, between the expiration of the Term, or most recent
renewal term, and the date upon which the new renewal rent is determined by an
arbitrator, or otherwise, the Tenant will pay Rent at the rates and in the
manner provided for in this Lease for the period immediately preceding the
expiry of the Term or most recent renewal term and, following determination of
the renewal rent, the Tenant will pay to the Landlord interest, at the rate
prescribed in paragraph 15.9 on the excess amount of the renewal rent.



PART 22.
OBLIGATIONS OF INDEMNIFIER


22.1       Indemnity.  In consideration of the Landlord granting this Lease to
the Tenant and for other good and valuable consideration the receipt and
sufficiency of which is acknowledged by the Indemnifier, the Indemnifier
unconditionally covenants and agrees with the Landlord:


 
(a)
to, on demand, make the due and punctual payment of all Rent, money and charges
expressed to be payable under this Lease during the Term and any renewals or
extensions thereof and any overholding thereafter;



 
(b)
to effect prompt and complete performance of each obligation in this Lease of
the Tenant during the Term and any renewals or extensions thereof or any
overholding; and



 
(c)
to indemnify and save harmless the Landlord from any loss, costs or damages,
including consequential loss, costs or damages, arising out of any failure by
the Tenant or the Indemnifier or any other person liable therefor to pay any
Rent, money and charges or the failure to perform any of the terms or conditions
of this Lease.


 
 

--------------------------------------------------------------------------------

 
 
22.2       Absolute and Unconditional.  This indemnity is absolute and
unconditional and without limiting the generality of the foregoing, the
obligation of the Indemnifier will not be released, discharged, mitigated,
impaired or affected by:


 
(a)
any extension of time, indulgence or modification which the Landlord may extend
or make with the Tenant from time to time in respect of the performance of any
of the obligations of the Tenant under this Lease;



 
(b)
any waiver by, or neglect or failure of the Landlord to enforce any of the terms
of this Lease;



 
(c)
any assignment of this Lease or sublet of the Premises or other Transfer by the
Tenant or by any trustee, receiver or liquidator of the Tenant or of the
Indemnifier;



 
(d)
any consent which the Landlord may give to any assignment or sublease or other
Transfer;



 
(e)
any changes of any kind to this Lease, and the Indemnifier acknowledges that he
will advise himself of all changes and the Landlord has no obligation to advise
him of any changes;



 
(f)
any act or failure to act of or by the Landlord concerning matters contained in
this Lease;



 
(g)
the filing by the Tenant of a proposal or a notice of intention to file a
proposal or the repudiation of the Lease under the Bankruptcy and Insolvency
Act, as amended or substituted from time to time;



 
(h)
any winding-up, amalgamation, bankruptcy, or receivership of the Tenant or any
execution proceedings taken against the Tenant or the release or discharge of
the Tenant in any receivership, bankruptcy, winding-up or other creditor's
proceeding; or



 
(i)
the expiration or sooner termination of this Lease however arising, including
without limitation, whether by operation of law or resulting from the exercise
of a trustee in bankruptcy's statutory right to disclaim any interest in this
Lease and surrender possession of the Premises to the Landlord, with or without
the consent of the Landlord.



22.3       Waiver of Notice.  The Indemnifier waives all notice of
non-performance, non-payment, and non-observance on the part of the Tenant of
any term of this Lease from time to time.


22.4       Waiver on Default.


 
(a)
If the Tenant defaults under this Lease, the Indemnifier waives any right to
require the Landlord to:



 
(i)
proceed against the Tenant or pursue any rights or remedies concerning this
Lease;


 
 

--------------------------------------------------------------------------------

 

 
 
(ii)
proceed against or exhaust any security of the Tenant held by the Landlord; or



 
(iii)
pursue any other remedy whatsoever in the Landlord's power.



 
(b)
The Landlord has the right to enforce this indemnity regardless of the
acceptance of additional security from the Tenant and regardless of the release
or discharge of the Tenant or any other guarantor or indemnifier in respect of
this Lease, whether granted by the Landlord or by others or by operation of law.



22.5       Survival of Indemnity.


 
(a)
The liability of the Indemnifier under this indemnity will not be waived,
released, discharged, impaired or affected by reason of the death, bankruptcy or
dissolution of the Tenant or by reason of the release or discharge of the Tenant
in any receivership, bankruptcy, winding-up or other creditors proceeding or the
rejection, or disclaimer of this Lease in any proceeding, and will continue
concerning the periods prior to and after, for and concerning the Term and any
renewals or extensions of it.



 
(b)
The liability of the Indemnifier will not be affected by any repossession of the
Premises by the Landlord, provided however, that the net payments received by
the Landlord after deducting all costs and expenses of repossessing or reletting
will be credited from time to time by the Landlord in accordance with Part < to
reduce the liability of the Indemnifier, and the Indemnifier will pay any
balance owing to the Landlord from time to time immediately upon receipt of
notice of the amount of the balance.



22.6       Further Actions or Proceedings.  No action or proceeding brought or
instituted under this indemnity and no recovery related to it will be a bar or
defence to any further action or proceeding which may be brought under this
indemnity by reason of any further default.


22.7       Indemnifier as Tenant.  The Indemnifier will, without limiting the
generality of the foregoing, be bound by the terms of this Lease in the same
manner as though the Indemnifier were the tenant named in the Lease and as if
the Indemnifier had a primary obligation under the Lease. The Indemnifier
acknowledges to the Landlord that it is not a surety and will have no rights as
a surety, whether at law, in equity or otherwise, which may at any time be
inconsistent with the provisions of this Lease.


22.8       Termination or Surrender of Lease.  In the event of termination,
disclaimer or surrender of this Lease, other than surrender voluntarily accepted
by the Landlord, then at the option of the Landlord, the Indemnifier will lease
the Premises from the Landlord on the terms and conditions of this Lease except
as to any extension or renewal for a term equal in duration to the residue of
the Term remaining unexpired at the date of such termination, disclaimer or
surrender.  It will not be necessary for a further lease document to be executed
by the Indemnifier (though the Landlord may require such a lease document to be
executed), and the execution of this Lease by the Indemnifier will be treated as
execution by the Indemnifier as tenant of a Lease of the Premises on the
conditions of this Lease.  The Indemnifier will accept that lease and pay Rent
and observe and perform the terms and conditions of that lease.  The Indemnifier
will do all acts and execute all such documents as the Landlord may reasonably
require to give effect to the intent of this paragraph 22.8.

 
 

--------------------------------------------------------------------------------

 


PART 23
MISCELLANEOUS


23.1       Accord and Satisfaction.  No payment by the Tenant or receipt by the
Landlord of a lesser amount than the Rent stipulated in this Lease will be
considered to be other than on account of the earliest stipulated Rent, nor will
an endorsement or statement on a cheque or in a letter accompanying a cheque or
payment as rent be considered to be an accord or satisfaction, and the Landlord
may accept a cheque or payment without prejudice to the Landlord's right to
recover the balance of the Rent or pursue any other remedy.


23.2       No Partnership.  The Landlord does not in any way or for any purpose
become a partner of, or joint venturer or a member of a joint enterprise with,
the Tenant.


23.3       Unavoidable Delay.


 
(a)
If the performance of any act required under this Lease to be performed by a
party is affected by Unavoidable Delay then:



 
(b)
if the act is to be performed on or at a specified day or time then the day or
time for performance will be extended to a day or time after the Unavoidable
Delay ceases which is reasonable having regard to the nature of both the act and
the Unavoidable Delay; or



 
(c)
if the act is to be performed within a specified period of time that period will
be extended from the time the Unavoidable Delay ceases to affect the performance
for a period equal to the amount of that specified period which occurred during
the period of Unavoidable Delay.



 
(d)
The party obligated to do or perform such act or thing will not be considered to
have committed a default until the expiration of such time as so extended.



 
(e)
Each party will when so delayed promptly notify the other of the occurrence of
the Unavoidable Delay with an estimate of its expected duration.



23.4       Partial Invalidity.  If a term, covenant or condition of this Lease
or the application thereof to any person or circumstances is held to any extent
invalid or unenforceable, the remainder of this Lease or the application of the
term, covenant or condition to persons or circumstances other than those as to
which it is held invalid or unenforceable will not be affected.

 
 

--------------------------------------------------------------------------------

 


23.5       Joint and Several Liability.  If two or more individuals,
corporations, partnerships or other business associations compose the Tenant the
liability of each individual, corporation, partnership or other business
association to pay Rent and perform all other obligations of the Tenant under
this Lease is joint and several.  If the Tenant is a partnership or other
business association the members of which are by virtue of statute or general
law subject to personal liability, the liability of each member is joint and
several.


23.6       Registration.  The Tenant will not register this Lease and the
Landlord is not obliged to deliver this Lease in registrable form.  If the
Landlord requires this Lease to be registered, the Tenant will at its sole cost
and expense immediately attend to the registration of this Lease.


23.7       Notice.


 
(a)
Any notice or other communication required or permitted to be given under this
Lease will be in writing unless otherwise specified and will be considered to
have been given if delivered by hand, transmitted by facsimile transmission or
mailed by prepaid registered post in Canada, to the address or facsimile
transmission number of the party set out below:



(i)
if to the Landlord:
     
Ocra Timber Products Ltd
     
Attention:
Phil Lemon
 
Fax No:
_________________
   
(ii)
if to the Tenant:
     
EcoPHASER Energy Corp.,
 
2348 – 666 Burrard Street,
 
Vancouver, BC
     
Attention:
Anne Sanders
 
Fax No:
604-357-1363



or to such other address or facsimile transmission number as a party may specify
by notice given as set out above.


 
(b)
Notice or other communication will be considered to have been received:



 
(i)
if delivered by hand during business hours, upon receipt by a responsible
representative of the receiver, and if not delivered during business hours, upon
the commencement of business on the next business day;


 
 

--------------------------------------------------------------------------------

 
 
 
(ii)
if sent by facsimile transmission during business hours, upon the sender
receiving confirmation of the transmission, and if not sent during business
hours, upon the commencement of business on the next business day; and



 
(iii)
if mailed by prepaid registered post in Canada, upon the fifth business day
following posting, except that, in the case of a disruption or an impending or
threatened disruption in the postal service, every notice or communication will
be delivered by hand or sent by facsimile transmission.



 
 (c)
In this Lease, whenever a notice provision refers to "days", it will be
considered to refer to "business days" and "business day" or "business days"
will mean a day or days which are not a Saturday or defined as a "holiday" under
the Interpretation Act of British Columbia as amended or substituted from time
to time.



23.8       No Modification.  No representations, understandings or agreements
have been made or relied upon in the making of this Lease other than those
specifically set out in this Lease.  This Lease may only be modified in writing
signed by the party against whom the modification is enforceable.


23.9       Successors and Assigns.  This Lease binds and benefits the parties
and their respective heirs, executors, administrators, successors and
assigns.  No rights, however, benefit an assignee of the Tenant unless under
Part 11 the assignment was consented to by the Landlord.


23.10     Number and Gender.  The necessary grammatical changes required to make
the provisions of this Lease apply in the plural sense where the Tenant
comprises more than one entity and to corporations, associations, partnerships,
or individuals, males or females, in all cases will be assumed as though in each
case fully expressed.


23.11     Headings and Captions.  The table of contents, part numbers, part
headings, paragraph numbers and paragraph headings are inserted for convenience
of reference only and are not to be considered when interpreting this Lease.


23.12     Obligations as Covenants.  Each obligation of the Landlord or the
Tenant in this Lease, even though not expressed as a covenant, is considered to
be a covenant for all purposes.


23.13     Entire Agreement.  This Lease contains all the representations,
warranties, covenants, agreements, conditions and understandings between the
Landlord and the Tenant concerning the Premises or the subject matter of this
Lease.


23.14     Time is of the Essence.  Time will be of the essence.


23.15     Governing Law.  This Lease will be interpreted under and is governed
by the laws of the Province of British Columbia.


TO EVIDENCE THEIR AGREEMENT each of the parties has executed this Lease on the
date appearing below.

 
 

--------------------------------------------------------------------------------

 


Ocra Timber Products Ltd
By:
   
Authorized Signatory
 
Dated:
   
EcoPHASER Energy Corp.
By:
   
Authorized Signatory
 
Dated:
   
EcoTech Waste Management Systems (1991) Inc.
 
By:
 
 
Authorized Signatory
 
Dated:
 

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1


Legal Description of the Property


PID: 024-691-399


Strata Lot1 Section 6 Township 14 New Westminster District Strata Plan LMSS4093
together with an interest in the common property in proportion to the unit
entitlement of the strata lot as shown on form 1.

 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2


Landlord’s Work


The Landlord shall paint the floor and walls (primed white with one coat on
walls) using epoxy floor paint on floors in grey in the warehouse.


The Landlord warrants that all mechanical, electrical (including transformers)
and plumbing in the Premises will be in good working order by March 30, 2008.


The Landlord agrees to complete any deficiencies where existing improvements do
not comply to the appropriate building code and fire code by March 30, 2008.


Other than as set out in this Schedule and otherwise in this Lease, the Landlord
does not give any representation or warranty about the Premises and the Tenant
takes the Premises on an “as is” condition.


Tenant’s Work


The Tenant may finish the mezzanine and the area under the mezzanine into office
space.
 
If the cost of painting the walls and floors in the warehouse exceeds the $5000,
the Tenant agrees to share the over-cost 50/50.

 
 

--------------------------------------------------------------------------------

 